DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: RCE filed on 6/14/2021.
• Claims 1, 3, 4, 6-20 are currently pending; claims 11-17 have been withdrawn from consideration due to non-elected invention. 

Continued Examination Under 37 CFR 1.114
• A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-10, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paul (US 20200202863).
Regarding claim 1, Paul discloses a method for controlling at least one instrument in a lab environment (figs. 1, 4, 5), the method comprising: 

receiving, from the intermediary location, at a second location (e.g. room 2, figs. 1, 4, 5), a computer instruction (commands/tasks/instructions, fig. 6), the computer instruction configuring the computer to select and issue an instrument command (sample of instrument commands are show in table I, II in pars. 16-18) to cause the first instrument to response according to the instruction while the user remains (figs. 4 shows an example of a networked system that enable user to command devices from a remote location, e.g., remain at Room to control devices at different locations, e.g. Room 1 or Room 2) at the first location after issuing the first voice command, but fails to expressly teach and/or suggest second instrument sending instrument commands to the first instrument from a different location.
	Paul’s disclosure of voice-enabled digital assistant can be a hardware or a software, wherein software can be installed on any memory device such as instrument devices (par. 38). Fig. 4 shows an example of Room 1 and Room 2, wherein each room has its own voice-enabled digital assistant. It is obvious to embed the voice-enabled digital assistant into the instrument in the Room 1 & 2 in order to use the instrument device in Room 1 by sending a command from instrument in room 1 to instrument in room 2 since said instruments communicated via a network. Therefore, it would have been obvious to implement the voice-enabled digital assistant onto the instrument device that enables said device to send commands/controls instruction to instruments/devices in another location/room. 

Regarding claim 2, Paul further discloses the method of claim 1, wherein the computer is embedded (a voice-enabled digital communications assistant may be embedded in a smart device, instrument, system, or subsystem, par.38) in one of the first instrument and a second instrument configured to control the first instrument. 



Regarding claim 4, Paul further discloses the method of claim 1, wherein the instrument command is selected via a computer program that associates a universal set of voice commands (command table I, II, pars. 16, 18) with an instrument type, and associates a voice command with an instrument command for a particular make and model of the instrument type (pars. 32, 55). 


Regarding claim 6, Paul further discloses the method of claim 1, wherein the instrument command is issued by the using a Virtual Instrument Software Architecture (VISA, virtual assistant commands, figs. 1, 4, 5, 6). 

Regarding claim 7, Paul further discloses the method of claim 1, wherein the second instrument obtains the computer instruction by polling (command capture/archive, fig. 3) a buffer at the intermediary location. 

Regarding claim 8, Paul further discloses the method of claim 1, wherein the voice command is a command to direct the first instrument to perform a sequence of operations (commands as shown in table I, II, pars. 16-18) and the second instrument issues at least one instrument command to cause the first instrument to perform the sequence of operations. 

Regarding claim 9, Paul further discloses the method of claim 1, wherein the first location in the lab environment includes a test region and the second location is in a control and monitoring (using voice-enabled virtual assistant device for monitoring/testing of equipment/devices, figs. 1, 4, 5, 6, pars. 56-57 locally or remotely via a network connection) region for controlling and monitoring a test of a device in the test region. 

Regarding claim 10, Paul further discloses the method of claim 1, wherein the audio interface and the second instrument are portable (par. 38). 

Regarding claims 18-20 recite limitations that are similar and in the same scope of invention as to those in claims 1, 3, and 4 above; therefore, claims 18-20 are rejected for the same rejection rationale/basis as described in claims 1, 3, and 4 above. 

Response to Arguments
• Applicant's arguments filed  have been fully considered but they are not persuasive. 
---Regarding claim 1, the applicants argued the cited prior art of record [Paul (US 20200202863)] fails to teach and/or suggest “the first voice command being issued by the user while the user is in the first location and containing a verbal instruction to cause a particular response by the first instrument” and “causing the first instrument in the first location to respond according to the verbal instruction while the user remains at the first location after issuing the first voice command”. In other words, the applicants argued the cited prior art of record fails to teach and/or suggest instrument in room 2 is unable to control instrument in room 1, wherein the command is originated from room 1. 
In response, the examiner herein fully disagrees. Paul teaches methods/steps/system of having multiple connected voice-enabled digital assistants (ref. 404a and 404b as shown in fig. 4, also see fig. 6 flowchart show an example of a command sent from a location to a server, in response, the server send a response to a networked instrument) in multiple rooms (e.g. room 1 is equipped with voice-enabled digital assistant 404a, while room 2 is equipped with voice-enabled digital assistant 404b). Voice-enabled digital assistants are device that are designed to receive and send commands to connected devices such as instruments 402 (room 1) and device controller 402 (room 2) as shown in fig. 4. Paul also teaches voice-enabled digital assistant device can also be in hardware or a software. Therefore, it would have been obvious to embedded the voice-enabled assistant software into the instrument/device in room 1 (e.g. embedded assistant software into instrument 402a in room 1) and device controller in room 2 (e.g. embedded assistant software 404b into device/instrument controller/server 402b in room 2). This allows users/operators from remote location (e.g. room 1) to use instrument in room 1 to send commands to device/instrument/server in room 2, the device in room 2 then process the commands and send the tasks/instructions back to device/instrument in room 1. See detailed description below for more details. 
is used to engage with and control one or more healthcare devices or instruments such that a user is able to control the devices or instruments using natural language, conversational-like, voice commands. A command processor processes the audible instructions, while a context-aware processor monitors the present states and conditions of all devices and instruments, as well as the environment, for situational awareness purposes, including situations where executing commands may be incompatible with or conflict with the present states or conditions of devices and instruments as well as their expected future states. In addition to speech responses by the digital assistant, a separate notification engine provides audible or visual feedback to the user. 

[0015] In another aspect of the invention, a surgeon or other personnel in an operating room is/are able to control an array of instruments, devices, system, and subsystems using relatively simple voice commands, such as "Turn on the OR lights." Such as system might be called, by way of example only, an "AI-Suite," which is a reference to the artificial intelligence technologies used by the system that is deployed across all the rooms of a particular suite in a medical facility (e.g., the rooms of a surgical suite).

[0017] In another aspect of the invention, a surgeon or other medical staff is/are able to directly control the above and other instruments, devices, systems, and/or subsystems without involving other staff who would otherwise have to physically carry out a user's instructions thus reducing the efficiency of any operating room or other facility.

[0019] In one aspect of the invention, a room-specific, device-specific, instrument-specific, system-specific, and/or subsystem-specific wake word, phrase, or sound could be used to preface the 

[0028] Another aspect of the invention involves a single voice-enabled digital assistant to interpret spoken phrases (speech-to-text) and then direct structured commands to the appropriate device, instrument, system, or subsystem within a particular area, such as an operating room. Such a system could be controlled using on-premise servers. Alternatively, multiple independent devices, instruments, systems, and subsystem could each have its own digital assistant, and all of them could share the same cloud-resident data model running on one or more servers. 
[0038] In one aspect, a voice-enabled digital communications assistant may be embedded in a smart device, instrument, system, or subsystem. Alternatively, a device, instrument, system, or subsystem without voice-input features could be upgraded by use of an add-on "adapter," whereby a voice-input device is connected to the equipment and directly and exclusively piped to a speaker output of a digital assistant. Voice processing 
[0052] The systems 110 that are controlled by voice are represented by "System 1," "System 2," and "System 3," but any number of systems could be included. Each system represents a medical instrument, device, or system of instruments or devices located in a medical or other facility. For example, "System 1" could be a bank of operating room lights and their associated software. 
[0053] Each of the systems 110 is associated with a system controller 108, which causes the system 110 to perform a function, task, operation, or otherwise changes the state of the system. For example, if "System 2" represents a lavage system, "System 2 Controller" would encompass the combination of pumps, valves, microcontrollers, etc. (not shown), that are provided with the lavage system by its respective manufacturer or added later by a purchaser or user. 
[0054] Each of the system controllers 108 is connected to the one or more computers and associated software 104. The software running on the computer 104 outputs instructions to, and monitors the state of, each of the systems 110/system controllers 108. For example, the computer 104 may output an instruction to the "System 3 Controller" associated with "System 3," which in this example may be an operating room table, to tilt the table to a specific angle. A feedback loop (as best shown in FIG. 2) provides state information to the computer/software 104 so that it knows the table's current tilt angle and updates that information once the new angle is achieved. 
[0063] Turning now to FIG. 4, shown therein is a simplified schematic block diagram of some of the components of yet another voice-enabled digital assistant system 400 for used in a medical or other facility. In this figure, the same voice-enabled digital assistant 402a and far-field speaker array 404a technology described previously is shown being used in different rooms of a medical facility. 
[0064] Room 408a ("Room 1") could be, for example, an operating room of an operating room suite in a hospital. "Room 2" could be, for example, a different operating room of the same operating room suit of the hospital. A user in Room 1 could issue a voice command 408a in that room intended to cause a device or instrument 402a in Room 1 to perform a function, or intended to cause a device or instrument 402b in Room 2 to perform a function. 
[0066] The digital assistant 506 may be directly operatively connected to the one or more instruments, devices, systems, or subsystem 508, or, in the example shown, it may be connected via the facility's on-premise network 510 (e.g., a local area network, or intranet), or via a wireless protocol such as Bluetooth.RTM.. In such a configuration, the digital assistant 506 may cause a signal to be outputted to the one or more instruments, devices, system, or subsystems containing information for causing the instruments, devices, system, or subsystems to perform some function, operation, or otherwise change its state from a current state to a different state (e.g., turn on, turn off, etc.). 
[0067] Alternatively, the digital assistant 506 may be connected or connectable to an external network 512, such as the Internet, to send a request to a remote server 514. The request may be, for example, an application programming interface (API) request 516, sent over the Internet 512 to the respective manufacturer of the one or more instruments, devices, systems, or subsystems 508. The API request 516 could instead be sent to a service provider (such as a cloud service provider; not shown) that provides data center server services on behalf of the manufacturer. 
[0069] Turning now to FIG. 6, shown therein is a process flow diagram according to a voice-enabled digital assistant system 600 used in a medical or other facility. In a first step 602, one or more instruments, devices, systems, and/or subsystems is/are initialized or setup within the facility's digital assistant system and placed into service. 
[0070] In a next step 604, the controllers associated with the instruments, devices, systems, and/or subsystems monitor a current state or condition of the instruments, devices, system, and/or subsystems. 
[0071] In the next step 606, a user makes an audible preparatory sound to engage with a particular digital assistant, such as one associated with multiple instruments, devices, systems, and/or subsystems or one associated with a single instrument, device, system, or subsystem. The audible sound may be one that places the digital assistant in a state to receive further audible information. 

[0073] In the next step 610, a far-field microphone receives the audible sound associated with the command, instruction, comment, statement, or the like, and passes (processes) the same to the designated digital assistant application. The context awareness system as previously described and further described below acts as the gatekeeper for processing the sound to the appropriate digital assistant application. 
[0074] In the next step 612, the digital assistant processes the sound and decides an appropriate action to take with respect to the associated instrument, device, or subsystem, and outputs a signal to that instrument's, device's, system's or subsystem's controller. Alternatively, in step 614, the digital assistant makes an API call/request to a server associated with its instrument, device, system, or subsystem. 
[0075] In the next step 616, the controllers output a signal to the instrument, device, system, or subsystem to perform a task, operation, or function. Alternatively, in step 618, a server associated with the instrument, device, system, or subsystem outputs a signal to the controllers regarding an appropriate task, operation, or function to take with respect to its associated instrument, device, system, or subsystem. 
[0076] In the next step 604, which now becomes a feedback loop, the controllers update the state/condition information associated with their respective instrument, device, system, or subsystem and monitors that state/condition until a new signal is received.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439.  The examiner can normally be reached on M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THIERRY L PHAM/Primary Examiner, Art Unit 2674